DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Final Office Action is in response to the Amendment filed 11/4/2020.

Response to Arguments
Applicant’s arguments with respect to claims 11/4/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11-14, 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticpated by Teymour Ghasemabadi et al.  (U.S. Publication No. 2017/0294777), hereinafter Teymour Ghasemabadi.
Regarding claim 1, Teymour Ghasemabadi discloses an Uninterruptible Power Supply (UPS) (Figure 1A) comprising:  a line input (Figure 1A:  110) configured to be coupled to an AC power source and to receive input AC power; an interface (Figure 1A:  bus wire connecting 130 to 150) configured to be coupled to a DC power source (Figure 1A:  130) and to receive backup DC power; an output (Figure 1A:  120) configured to provide output power to a load; a PFC converter including a rectifier section (Figure 1A:  172, 160) and switched converter section (Figure 1A:  180, “(2)”); a positive DC bus (Figure 1A:  “Positive Rail”) coupled to the PFC converter and configured to provide a positive DC output; a negative DC bus (Figure 1A:  “Negative Rail”) coupled to the PFC converter and configured to provide a negative DC output; a DC-DC converter (Figure 1A:  150, 140) coupled to the interface (Figure 1A:  bus wire connecting 130 to 150) including a first converter portion (Figure 1A:  150) configured to provide unregulated AC power (Figure 1A:  across 140) and a second converter (Figure 1A:  160) configured to provide unregulated DC power (Figure 1A:  145), the second converter portion including the rectifier section (Figure 1A:  172, 160) of the PFC converter; and a controller (inherent to provide switch control and operation in Figure 1A) configured to:  operate, in an online mode of operation, the PFC converter to provide regulated DC power (Figure 1A:  170 through 172, 160), derived from the input AC power, to the positive DC bus and the negative DC bus (Paragraphs [0017]-[0022]); and operate, in a backup mode of operation, the first converter portion (Figure 1A:  150, 140) of the DC-DC converter to convert the backup DC power (Figure 1A:  130) into the unregulated AC power (Figure 1A:  across 140), and the rectifier section (Figure 1A:  160) of the PFC converter to convert the unregulated AC power into the unregulated DC power, and the switched converter section (Figure 1A:  180, “(2)”) of the PFC converter to provide regulated DC power, derived from the unregulated DC power, to the positive DC bus and the negative DC bus (Paragraphs [0017]-[0022]).
Regarding claim 2, Teymour Ghasemabadi discloses a relay (Figure 1A:  115) configured to selectively couple the PFC converter to one of the line input and the DC-DC converter (Paragraphs [0018]-[0021]), wherein, in the online mode of operation (Paragraphs [0018]-[0021]:  “Position A”), the controller is further configured to operate the relay to couple the PFC converter to the line input, and wherein, in the backup mode of operation (Paragraphs [0018]-[0021]:  “Position B”), the controller is further configured to operate the relay to couple the PFC converter to the first converter portion of the DC-DC converter.
(Figure 1A:  172, 160), derived from the unregulated DC power (Figure 1A:  145), to the positive DC bus (Figure 1A:  “Positive Rail”) and the negative DC bus (Figure 1A:  “Negative Rail”), the controller is further configured to operate the switched converter section of the PFC converter to independently provide first regulated DC power (Figure 1A:  172, 160) having a first voltage level, derived from the unregulated DC power (Figure 1A:  145), to the positive DC bus (Figure 1A:  “Positive Rail”) and second regulated DC power (Figure 1A:  172, 160) having a second voltage level, derived from the unregulated DC power (Figure 1A:  145), to the negative DC bus (Figure 1A:  “Negative Rail”).
Regarding claim 4, Teymour Ghasemabadi discloses wherein the first converter portion (Figure 1A:  150, 140) of the DC-DC converter includes a first plurality of switches (Figure 1A:  150) coupled to the interface (Figure 1A:  bus wire connecting 130 to 150), and a transformer (Figure 1A:  140) coupled to the first plurality of switches.
Regarding claim 11, Teymour Ghasemabadi discloses an inverter (Figure 1A:  “(2)”) coupled to the positive DC bus (Figure 1A:  “Positive Rail”) and the negative DC bus (Figure 1A:  “Negative Rail”), wherein the controller (inherent to provide switch control and operation in Figure 1A) is further configured to operate, in the online mode of operation and the backup mode of operation, the inverter (Figure 1A:  “(2)”) to convert the regulated DC power from the positive DC bus (Figure 1A:  “Positive Rail”) and the negative DC bus (Figure 1A:  “Negative Rail”) into output AC power (Figure 1A:  120).

Regarding claim 12, Teymour Ghasemabadi discloses a method for operating a Uninterruptible Power Supply (UPS) (Figure 1A) comprising:  an input (Figure 1A:  110) configured to be coupled to an AC power source, an interface (Figure 1A:  bus wire connecting 130 to 150) configured to be coupled to a DC power source (Figure 1A:  130), a converter including a rectifier section (Figure 1A:  172, 160) and a switched converter section (Figure 1A:  180, “(2)”), a positive DC bus (Figure 1A:  “Positive Rail”) coupled to the converter, a negative DC bus (Figure 1A:  “Negative Rail”) coupled to the converter, and a DC-DC converter (Figure 1A:  150, 140) coupled to the interface (Figure 1A:  bus wire connecting 130 to 150) including a first converter portion (Figure 1A:  150) configured to provide unregulated AC power (Figure 1A:  across 140) and a second converter portion (Figure 1A:  160) configured to provide unregulated DC power (Figure 1A:  145), the second converter portion including the rectifier section (Figure 1A:  172, 160) of the converter, wherein the method comprises:  receiving input AC power at the input from the AC power source (Figure 1A:  110); receiving backup DC power at the interface from the DC power source (Figure 1A:  130); operating the UPS in an online mode of operation (Paragraphs [0018]-[0021]:  “Position A”) in response to a determination that the input AC power is greater than an input power threshold; operating the UPS in a backup mode of operation (Paragraphs [0018]-[0021]:  “Position B”) in response to a determination that the input AC power less than the input power threshold; converting (Figure 1A:  “(1)”), with the converter in the online mode of operation (Paragraphs [0018]-[0021]:  “Position A”), the input AC power (Figure 1A:  110) to regulated DC power (Figure 1A:  output of “(1)”) and providing the regulated DC power, derived from the input AC power, to the positive DC bus (Figure 1A:  “Positive Rail”) and the negative DC bus (Figure 1A:  “Negative Rail”); converting, with the first converter portion (Figure 1A:  150) of the DC-DC converter in the backup mode of operation (Paragraphs [0018]-[0021]:  “Position B”), the backup DC power (Figure 1A:  130)  into the unregulated AC power (Figure 1A:  output of 150) and providing the unregulated AC power to the rectifier section (Figure 1A:  172, 160) of the converter; and converting, with the rectifier section (Figure 1A:  172, 160) of the converter in the backup mode of operation (Paragraphs [0018]-[0021]:  “Position B”), the unregulated AC power (Figure 1A:  output of 150) into the unregulated DC power (Figure 1A:  145) and providing the unregulated DC power to the switched converter section (Figure 1A:  180, “(2)”) of the converter; and converting, with the switched converter section (Figure 1A:  180, “(2)”) of the converter in the backup mode of operation (Paragraphs [0018]-[0021]:  “Position B”), the unregulated DC power (Figure 1A:  145) into the regulated DC power and providing the regulated DC power, derived from the unregulated DC power, to the positive DC bus (Figure 1A:  “Positive Rail”) and the negative DC bus (Figure 1A:  “Negative Rail”).
Regarding claim 13, Teymour Ghasemabadi discloses wherein the UPS further comprises a relay (Figure 1A:  115) configured to selectively couple the rectifier section (Figure 1A:  172, 160) of the converter to one of the input (Figure 1A:  110) and the first converter portion (Figure 1A:  150) of the DC-DC converter, wherein operating the (Paragraphs [0018]-[0021]:  “Position A”) comprises operating the relay (Figure 1A:  115) to couple the rectifier section (Figure 1A:  172, 160) of the converter to the input (Figure 1A:  110), and wherein, operating the UPS in the backup mode of operation (Paragraphs [0018]-[0021]:  “Position B”) comprises operating the relay (Figure 1A:  115) to couple the rectifier section (Figure 1A:  172, 160) of the converter to the first converter portion (Figure 1A:  150) of the DC-DC converter.
Regarding claim 14, Teymour Ghasemabadi wherein providing the regulated DC power, derived from the unregulated DC power (Figure 1A:  130), to the positive DC bus and the negative DC bus comprises independently providing first regulated DC power (Figure 1A:  172, 160) having a first voltage level, derived from the unregulated DC power (Figure 1A:  145), to the positive DC bus (Figure 1A:  “Positive Rail”) and second regulated DC power having a second voltage level, derived from the unregulated DC power (Figure 1A:  145), to the negative DC bus (Figure 1A:  “Negative Rail”).
Regarding claim 19, Teymour Ghasemabadi discloses converting, with an inverter (Figure 1A:  “(2)”) in the online mode of operation and the backup mode of operation, the regulated DC power from the positive DC bus (Figure 1A:  “Positive Rail”) and the negative DC bus (Figure 1A:  “Negative Rail”) into output AC power (Figure 1A:  120) and providing the output AC power (Figure 1A:  120) to a load coupled to the output (Figure 1A:  “AC Load”) (Paragraphs [0018]-[0021]).

(Figure 1A) comprising:  an input (Figure 1A:  110) configured to be coupled to an AC power source and to receive input AC power; an interface (Figure 1A:  150) configured to be coupled to a DC power source and to receive backup DC power (Figure 1A:  130); an output (Figure 1A:  120) configured to provide output power to a load; a converter (Figure 1A:  “(1)” and “(2)”) including a rectifier section (Figure 1A:  “(1)” and “(3)”) and switched converter section (Figure 1A:  180, “(2)”); a positive DC bus (Figure 1A:  “Positive Rail”) coupled to the converter; a negative DC bus (Figure 1A:  “Negative Rail”) coupled to the converter; an inverter (Figure 1A:  “(2)”) coupled to the positive DC bus and the negative DC bus; a DC-DC converter (Figure 1A:  150, 140, 160) coupled to the interface; and means for providing isolation (Figure 1A:  140) between the interface (Figure 1A:  150) and the converter, for generating the output power (Figure 1A:  120) derived from at least one of the input AC power (Figure 1A:  110) and the backup DC power (Figure 1A:  130), for independently regulating a voltage level of the positive DC bus (Figure 1A:  “Positive Rail”) and a voltage level of the negative DC bus (Figure 1A:  “Negative Rail”) when the output AC power (Figure 1A:  120) is derived from the backup DC power (Figure 1A:  130), and for utilizing the rectifier section (Figure 1A:  “(1)” and “(3)”) of the converter and the switched converter section (Figure 1A:  180, “(2)”) of the converter when the output AC power (Figure 1A:  120) is derived from the input AC power (Figure 1A:  110), and for utilizing the rectifier section (Figure 1A:  “(1)” and “(3)”) of the converter as part of the DC-DC converter when the output AC power (Figure 1A:  120) is derived from the backup DC power (Figure 1A:  130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 15,  and 17-18 and are rejected under 35 U.S.C. 103 as being unpatentable over Teymour Ghasemabadi in view of Raptis et al. (U.S. Publication No. 2011/0305049), hereinafter Raptis.
Regarding claim 5, Teymour Ghasemabadi wherein in operating the first converter portion (Figure 1A:  150, 140) of the DC-DC converter to convert the backup DC power (Figure 1A:  130) into the unregulated AC power (Figure 1A:  across 140), the controller is further configured to operate the first plurality of switches in an open loop (Paragraphs [0017]-[0022]), in conjunction with the transformer (Figure 1A:  140), to generate the unregulated AC power (Figure 1A:  across 140).
Teymour Ghasemabadi does not disclose the controller is further configured to operate the first plurality of switches at a fixed duty cycle in an open loop.
Raptis discloses the controller is further configured to operate the first plurality of switches at a fixed duty cycle in an open loop (Paragraphs [0036]-[0037]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Teymour Ghasemabadi to incorporate the teaching of Raptis.  Doing so would provide a switching scheme ideal for inverting the constant DC power from the battery into an AC 
Regarding claim 7, Teymour Ghasemabadi discloses wherein the rectifier section (Figure 1A:  172, 160) of the PFC converter includes a plurality of switches coupled to the relay (Figure 1A:  115) and the switched converter section (Figure 1A:  180, “(2)”) of the PFC converter includes a second plurality of switches coupled to the plurality of switches (Figure 1A:  172, 160), the positive DC bus (Figure 1A:  “Positive Rail”), and the negative DC bus (Figure 1A:  “Negative Rail”).
Teymour Ghasemabadi does not disclose the rectifier section of the PFC converter includes a plurality of diodes.
Raptis teaches the rectifier section of the PFC converter includes a plurality of diodes (Figure 3:  D30-D33; Paragraph [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Teymour Ghasemabadi to incorporate the teaching of Raptis.  Doing so would provide a circuit configuration well known in the art for providing passive rectification, rather than active rectification, thereby providing a cheaper solution while maintaining effectiveness.  
Regarding claim 8, Teymour Ghasemabadi discloses wherein in operating the PFC converter to provide regulated DC power (Figure 1A:  172, 160), derived from the input AC power (Figure 1A:  110), to the positive DC bus (Figure 1A:  “Positive Rail”) and the negative DC bus (Figure 1A:  “Negative Rail”), the controller is further configured to operate the second plurality of switches (Figure 1A:  “(2)”), in conjunction switches, to generate the regulated DC power (Figure 1A:  172, 160), derived from the input AC power (Figure 1A:  110).
Teymour Ghasemabadi does not disclose a plurality of diodes.
Raptis teaches a plurality of diodes (Figure 3:  D30-D33; Paragraph [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Teymour Ghasemabadi to incorporate the teaching of Raptis.  Doing so would provide a circuit configuration well known in the art for providing passive rectification, rather than active rectification, thereby providing a cheaper solution while maintaining effectiveness.
Regarding claim 9, Teymour Ghasemabadi discloses wherein in operating the switched converter section (Figure 1A:  180, “(2)”) of the PFC converter to provide regulated DC power, derived from the unregulated DC power (Figure 1A:  145), to the positive DC bus and the negative DC bus, the controller is further configured to operate the second plurality of switches (Figure 1A:  “(2)”), in conjunction with the plurality of switches (Figure 1A:  172, 160), to generate the regulated DC power (Figure 1A:  170, through 172, 160), derived from the unregulated DC power (Figure 1A:  145).
Teymour Ghasemabadi does not disclose a plurality of diodes.
Raptis teaches a plurality of diodes (Figure 3:  D30-D33; Paragraph [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Teymour Ghasemabadi to incorporate the teaching of Raptis.  Doing so would provide a circuit configuration well known in the art for providing passive rectification, rather than active rectification, thereby providing a cheaper solution while maintaining effectiveness.

Regarding claim 15, Teymour Ghasemabadi wherein converting, with the first converter portion (Figure 1A:  150, 140) of the DC-DC converter in the backup mode of operation (Paragraphs [0018]-[0021]:  “Position B”), the backup DC power (Figure 1A:  130) into the unregulated AC power (Figure 1A:  across 140) comprises operating a first plurality of switches in the first converter portion (Figure 1A:  150, 140) of the DC-DC converter in an open loop (Paragraphs [0017]-[0022]) to generate the unregulated AC power (Figure 1A:  across 140).
Teymour Ghasemabadi does not disclose operating a first plurality of switches at a fixed duty cycle.
Raptis teaches operating a first plurality of switches at a fixed duty cycle (Paragraphs [0036]-[0037]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Teymour Ghasemabadi to incorporate the teaching of Raptis.  Doing so would provide a switching scheme ideal for inverting the constant DC power from the battery into an AC power, without the need for a more complicated inversion system incorporating tunable duty cycles.
Regarding claim 17, Teymour Ghasemabadi discloses wherein converting (Figure 1A:  172), in the online mode of operation (Paragraph [0018]-[0021]:  Position A), the input AC power (Figure 1A:  110) to regulated DC power with the converter comprises operating a second plurality of switches in the switched converter section of (Figure 1A:  110).
Regarding claim 18, Teymour Ghasemabadi discloses wherein converting, with the switched converter section of the converter in the backup mode of operation (Paragraph [0018]-[0021]:  Position B), the unregulated DC power into the regulated DC power (Figure 1A:  output of (1)) comprises operating the second plurality of switches in the switched converter section of the converter to generate the regulated DC power, derived from the unregulated DC power (Figure 1A:  145).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teymour Ghasemabadi in view of Raptis, and further in view of Ghosh et al. (U.S. Publication No. 2012/0112547), hereinafter Ghosh.
Regarding claim 6, Teymour Ghasemabadi discloses wherein in operating the first plurality of switches (Figure 1A:  150), the controller (inherent to provide switch control and operation in Figure 1A) is further configured to operate the first plurality of switches at a duty cycle (Paragraphs [0017]-[0022]).
Teymour Ghasemabadi does not disclose operating the first plurality of switches at a 50% duty cycle.
Ghosh teaches operating the first plurality of switches at a 50% duty cycle (Paragraph [0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Teymour Ghasemabadi and Raptis to incorporate the teaching of Ghosh.  Doing so would provide 
Regarding claim 16, Teymour Ghasemabadi discloses wherein operating the first plurality of switches (Figure 1A:  150) in the first converter portion of the DC-DC converter at the fixed duty cycle in the open loop to generate the unregulated AC power (Figure 1A:  across 140) comprises operating (inherent to provide switch control and operation in Figure 1A) the first plurality of switches at a duty cycle (Paragraphs [0017]-[0022]).
Teymour Ghasemabadi does not disclose operating the first plurality of switches at a 50% duty cycle.
Ghosh teaches operating the first plurality of switches at a 50% duty cycle (Paragraph [0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Teymour Ghasemabadi and Raptis to incorporate the teaching of Ghosh.  Doing so would provide a switching scheme ideal for inverting the constant DC power from the battery into an AC power, without the need for a more complicated inversion system incorporating tunable duty cycles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jayaraman et al.  U.S. Publication No. 2013/0049699.  “Twin Boost Converter With Integrated Charger For UPS System.”
Ghosh et al. U.S. Publication No. 2013/0026835.  “Single-Battery Power Topologies for Online UPS Systems.”
Hjort et al.  U.S. Publication 2006/0043793.  “Method and Apparatus for Providing Uninterruptible Power.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/KEVIN H SPRENGER/Examiner, Art Unit 2838